Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed November 1,1972, upon a conviction of criminally negligent homicide, upon a plea of guilty, the sentence being an indeterminate prison term not to exceed three years. Sentence modified, as a matter of discretion in the interest of justice, to a period of probation and case remanded to the Criminal Term to fix the period and conditions of probation. In our opinion, defendant should have been sentenced to a period of probation. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.